UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1578


JAMES B. SKELTON,

                       Plaintiff – Appellant,

          v.

UNITED STATES SUPREME COURT, on appeal of Roe vs Wade 1973;
JOHN G. ROBERTS, Chief Justice and Associate Justices,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:11-cv-00091-MBS)


Submitted:   July 21, 2011                    Decided:    July 25, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Skelton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James B. Skelton appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.     § 1983       (2006)     complaint.         We   have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm     for     the       reasons     stated      by    the    district    court.

Skelton v.      U.S.     Supreme       Ct.,       No.   3:11-cv-00091-MBS         (D.S.C.

May 26, 2011).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court       and    argument       would   not    aid    the   decisional

process.



                                                                                  AFFIRMED




                                              2